Citation Nr: 9931937	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-13 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability evaluation for 
postoperative recurrent dislocation of the left shoulder, 
currently evaluated as 30 percent disabling.

2. Entitlement to an increased disability evaluation for 
limitation of supination of the left arm secondary to the 
left shoulder disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1960 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in July 1998, by the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The appellant's postoperative recurrent dislocation of the 
left shoulder is manifested by complaints of pain in the 
shoulder with 10 to 20 degrees flexion and abduction and 
severe pain with flexion and abduction between 20 and 90 
degrees.  The left arm cannot be raised over 90 degrees.

2. The appellant's limitation of supination of the left arm 
is manifested by complaints of pain on movement with 
supination to 30 degrees.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 30 percent for postoperative recurrent 
dislocation of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 5203-5201 (1999).

2. The schedular criteria for a disability evaluation in 
excess of 10 percent for limitation of supination of the 
arm secondary to the left shoulder disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, Diagnostic Code 5213 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims for 
increased disability evaluations for postoperative recurrent 
dislocation of the left shoulder and limitation of supination 
of the left arm secondary to the left shoulder disability are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertions regarding an increase in severity of these 
disorders are deemed sufficient to render the claims 
plausible.

Postoperative Recurrent Dislocation of the Left Shoulder

The appellant's postoperative recurrent dislocation of the 
left shoulder is currently evaluated pursuant to Diagnostic 
Codes 5203-5201.  The maximum rating available pursuant to 
Code 5203 for impairment of the clavicle or scapula 
manifested by dislocation is 20 percent.  Pursuant to Code 
5201, where there is limitation of motion of the arm to 
midway between the side and shoulder level, a 30 percent 
evaluation is warranted for the major side and a 20 percent 
evaluation is warranted for the minor side.  Where the arm is 
limited to 25 degrees from the side, a 40 percent evaluation 
is warranted for the major side and a 30 percent evaluation 
is warranted for the minor side.

In this case, the appellant's left shoulder is the minor 
side, accordingly, the currently assigned 30 percent 
evaluation is the maximum available under Code 5201.  Other 
potentially applicable Codes including Code 5200 provide for 
the assignment of a 40 percent evaluation where there is 
ankylosis of the scapulohumeral articulation which is 
considered to be unfavorable in nature with abduction limited 
to 25 degrees from the side.  However, the evidence of record 
in this case, including VA outpatient treatment reports dated 
in 1997 and 1998 as well as VA examination reports dated in 
March 1998 and January 1999, does not reflect that the 
appellant's left shoulder scapulohumeral articulation is 
ankylosed.  Furthermore, although Code 5202 provides for a 40 
percent evaluation where there is a fibrous union of the 
humerus, the evidence of record does not establish that there 
is any humerus impairment attributable to the service-
connected left shoulder disability to include a fibrous 
union.

In view of the above, the Board has considered the provisions 
of 38 C.F.R. § 3.321 with respect to the assignment of an 
extraschedular evaluation.  In this regard, the Board notes 
that in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  Upon careful 
consideration of the above, the Board concludes that the 
schedular provisions have not been shown to be inadequate in 
this case and the appellant's postoperative recurrent 
dislocation of the left shoulder has not been shown to be 
productive of an extraordinary symptomatology such to render 
the regular schedular criteria inapplicable.  

As noted above, the medical evidence reflects that the 
appellant's postoperative recurrent dislocation of the left 
shoulder is manifested by painful and limited motion.  
However, there is no competent evidence that the nature and 
severity of these symptoms are beyond what is contemplated by 
the applicable criteria.  On a VA examination in March 1998, 
the appellant reported that he had lost no work time over the 
previous year, due to his self-discipline and use of over-
the-counter analgesics, although at a personal hearing in 
January 1999 he reported that there were three occasions 
during the previous several months on which he had to turn 
down jobs because he physically could not perform them.  It 
is not shown by the evidence that the appellant has required 
hospitalization in the remote or recent past for his 
postoperative recurrent dislocation of the left shoulder or 
that there has been any significant or regular outpatient 
treatment for this disability. 

In view of these findings and in the absence of evidence of 
extraordinary symptoms, the undersigned concludes that the 
schedular criteria adequately contemplates the nature and 
severity of the appellant's postoperative recurrent 
dislocation of the left shoulder and that the record does not 
suggest, based upon these findings documented within the 
clinical reports, that the appellant has an "exceptional or 
unusual" left shoulder disability such to require referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.

Accordingly, in view of the above, the Board finds that the 
appellant's postoperative recurrent dislocation of the left 
shoulder is appropriately evaluated at the 30 percent level.  
In reaching this conclusion, the Board has weighed the 
evidence of record and finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, as 
the weight of the evidence in favor of the appellant's claim 
does not approximate the weight of the evidence against his 
claim, the doctrine of the benefit of the doubt is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991).

Limitation of Supination of the Left Arm

The appellant's limitation of supination of the left arm is 
currently evaluated pursuant to Diagnostic Code 5213 which 
provides for a 10 percent rating based upon limitation of 
supination of the arm to 30 degrees or less.  To establish 
entitlement to an evaluation in excess of the 10 percent 
evaluation under Code 5213, the record must reflect 
limitation of pronation or loss of movement based upon bone 
fusion.  In this case, the record documents neither 
limitation of pronation attributable to the service-connected 
disability nor that the appellant has lost motion due to bone 
fusion.

As above, the Board has considered the provisions of 38 
C.F.R. § 3.321 with respect to the assignment of an 
extraschedular evaluation.  However, the record does not 
document the presence of exceptional or unusual 
symptomatology which renders the regular schedular criteria 
inapplicable.  There is no additional evidence of impairment 
with employment which rises to the level of a marked 
interference nor have there been frequent periods of 
hospitalization for this disability or any significant or 
regular outpatient treatment.  

The appellant's assertions and testimony regarding the 
severity of his limitation of left arm movement have been 
carefully considered by the Board.  However, review of the 
medical evidence of record including VA outpatient treatment 
reports dated in 1997 and 1998 as well as VA examination 
reports dated in March 1998 and January 1999, does not 
provide a basis for an increased evaluation either pursuant 
to the regular schedular criteria or pursuant to 38 C.F.R. 
§ 3.321.

In view of the above, the Board finds that the appellant's 
limitation of supination of the left arm is appropriately 
evaluated at the 10 percent level.  In reaching this 
conclusion, the Board has weighed the evidence of record and 
finds that the preponderance of the evidence is against the 
appellant's claim.  Consequently, as the weight of the 
evidence in favor of the appellant's claim does not 
approximate the weight of the evidence against his claim, the 
doctrine of the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b) (West 1991).

Finally, the Board notes that, by rating decision in March 
1999, the appellant was awarded a 20 percent disability 
evaluation for left upper extremity weakness secondary to his 
left shoulder joint disorder which, when combined with the 
evaluations for the disabilities discussed in his current 
appeal, results in a combined 50 percent evaluation for 
disability of the left upper extremity.




	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

